United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           July 12, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-30928



LAKE FOREST MANAGEMENT LLC

                       Plaintiff - Appellant

     v.

HEALTHMARK PARTNERS INC

                       Defendant - Appellee



                          --------------------
             Appeal from the United States District Court
          for the Eastern District of Louisiana, New Orleans
                        USDC No. 2:03-CV-2354-L
                          --------------------

Before KING, Chief Judge, and DAVIS, Circuit Judge, and
FITZWATER, District Judge.1

PER CURIAM:**

     The judgment of the district court is AFFIRMED for

essentially the reasons given by the district court in its

Findings of Fact and Conclusions of Law filed August 9, 2004.

     AFFIRMED.




     1
          District Judge for the Northern District of Texas,
sitting by designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.